                 IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF ILLINOIS

AMANDA J. STEINER,                           )
                                             )
                   Plaintiff,                )
                                             )
vs.                                          )   Civil No. 16-cv-1280-JPG-DGW
                                             )
COMMISSIONER of SOCIAL                       )
SECURITY,                                    )
                                             )
                   Defendant.                )

                         ORDER for ATTORNEY’S FEES

WILKERSON, Magistrate Judge:

      This matter is before the Court on Plaintiff’s Motion for Approval of

Attorney’s Fees Pursuant to 42 U.S.C. § 406(b) (Doc. 26). Defendant’s counsel

has no objection to the motion. (Doc. 28).

      After this Court reversed and remanded pursuant to sentence four of 42

U.S.C. § 405(g), the Commissioner granted plaintiff’s application for benefits. The

fee agreement between plaintiff and her attorney (Doc. 26, Ex. 1) provided for a

fee of 25% of plaintiff’s past-due benefits. The Commissioner withheld 25% of the

past due amount payable to plaintiff ($17,252.50) pending court approval of the

fee. (Doc. 26, Ex. 3, 4, 5). Counsel here seeks a fee of $17,252.50.

      42 U.S.C. § 406(b)(1)(A) provides that the Court may allow a “reasonable

fee,” not in excess of 25% of the total of the past-due benefits. However, if the

Court approves such a fee, “no other fee may be payable or certified for payment

for such representation except as provided in this paragraph.” Ibid. In practical



                                         1
terms, this means that, when a fee is awarded under § 406(b)(1), counsel must

refund any amount previously awarded under the Equal Access to Justice Act, 28

U.S.C. § 2412(d)(1)(B).

      The Supreme Court has held that § 406(b)(1) controls, but does not

displace, contingent fee agreement in social security cases:

      Most plausibly read, we conclude, § 406(b) does not displace contingent-fee
      agreements as the primary means by which fees are set for successfully
      representing Social Security benefits claimants in court. Rather, § 406(b)
      calls for court review of such arrangements as an independent check, to
      assure that they yield reasonable results in particular cases.

Gisbrecht v. Barnhart, 535 U.S. 789, 807 (2002).

      Having reviewed the circumstances presented here, including the time and

effort expended by counsel, the excellent result received by plaintiff, the amount of

the past-due benefits and the value of the projected benefits over plaintiff’s

expected life span, the Court concludes that $17,252.50 is a reasonable fee here.

      The Court notes that the Commissioner does not oppose the motion. While

the Commissioner has no direct stake in the § 406(b)(1) fee request, she “plays a

part in the fee determination resembling that of a trustee for the claimants.”

Gisbrecht, 535 U.S. at 798, n. 6.

      Wherefore, Plaintiff’s Unopposed Motion for Approval of Attorney’s Fees

Pursuant to 42 U.S.C. § 406(b) (Doc. 26) is GRANTED.             The Court awards

plaintiff’s counsel David W. Sutterfield a fee of $17,252.50 (seventeen thousand,

two hundred fifty-two dollars and fifty cents).




                                          2
     Counsel shall refund to plaintiff the amount previously awarded under the

EAJA, $7,475.50.

     IT IS SO ORDERED.

     DATED: May 9, 2019.




                                   DONALD G. WILKERSON
                                   UNITED STATES MAGISTRATE JUDGE




                                      3
